FILED
                              NOT FOR PUBLICATION                            JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ALFREDO CRUZ HERNANDEZ;                     No. 07-72635
IRMA CELINA MATA INIGUEZ,
                                                 Agency Nos. A079-289-999
               Petitioners,                                  A079-609-510

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Alfredo Cruz Hernandez and Irma Celina Mata Iniguez, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the successive motion to reopen was filed nearly three years after

the BIA’s May 26, 2004, order dismissing the underlying appeal, see 8 C.F.R.

§ 1003.2(c)(2) (motion to reopen generally must be filed within 90 days of the final

administrative order), and petitioners failed to establish grounds for equitable

tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available “when a

petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence”).

      PETITION FOR REVIEW DENIED.




                                            2                                      07-72635